970 So. 2d 365 (2007)
Jose E. LOPEZ, Appellant,
v.
FORD MOTOR COMPANY and Ford Midway Mall, Inc., Appellees.
No. 3D06-592.
District Court of Appeal of Florida, Third District.
October 3, 2007.
Rehearing Denied November 21, 2007.
John C. Mullin Jr., Fort Lauderdale, for appellant.
Carlton Fields and Wendy F. Lumish and Cristina Alonso, for appellees.
Before SUAREZ and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Austin v. Liquid Distribs., Inc., 928 So. 2d 521 (Fla. 3d DCA 2006); Long v. Swofford, 805 So. 2d 882 (Fla. 3d DCA 2001).